356 S.W.3d 876 (2012)
STATE of Missouri, Respondent,
v.
Deron A. TITSWORTH, Appellant.
No. ED 95822.
Missouri Court of Appeals, Eastern District, Division Two.
January 17, 2012.
Deborah B. Wafer, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Jessica P. Meredith, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., KENNETH M. ROMINES, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Deron Titsworth appeals the judgment entered upon a jury's verdict convicting him of second-degree domestic assault. We find that there was sufficient evidence to support his conviction for second-degree domestic assault.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision, The judgment of the trial court is affirmed under Rule 30.25(b).